UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 29, 2011 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number001-32207 Sigma Designs, Inc. (Exact name of registrant as specified in its charter) California 94-2848099 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1778 McCarthy Boulevard, Milpitas, California 95035 (Address of principal executive offices including Zip Code) (408) 262-9003 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £ Accelerated filerR Non-accelerated filer£ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R As of November 30, 2011, the Company had 32,227,881shares of Common Stock outstanding. 1 SIGMA DESIGNS, INC. TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements: Unaudited Condensed Consolidated Balance Sheets as of October 29, 2011 and January 29, 2011 3 Unaudited Condensed Consolidated Statements of Operations for the three months and nine months ended October 29, 2011 and October 30, 2010 4 Unaudited Condensed Consolidated Statements of Cash Flows for the nine months ended October 29, 2011 and October 30, 2010 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 PART II. OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3. Defaults upon Senior Securities 49 Item 4. (Reserved and Removed) 49 Item 5. Other Information 49 Item 6. Exhibits 50 Signatures 51 Exhibit index 52 2 PART I.FINANCIAL INFORMATION ITEM1.UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) October 29, 2011 January 29, 2011 Assets Current assets: Cash and cash equivalents $ $ Short-term marketable securities Restricted cash Accounts receivable, net Inventories Deferred tax assets Prepaid expenses and other current assets Total current assets Long-term marketable securities Software, equipment and leasehold improvements, net Goodwill — Intangible assets, net Deferred tax assets, net of current portion Long-term investments Other non-current assets Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Other long-term liabilities Long-term deferred tax liabilities Total liabilities Commitments and contingencies (Note 11) Shareholders' equity: Preferred stock — — Common stock and additional paid-in capital Treasury stock Accumulated other comprehensive income Retained earnings (accumulated deficit) Total shareholders' equity Total liabilities and shareholders' equity $ $ See the accompanying Notes to the Unaudited Condensed Consolidated Financial Statements 3 SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended Nine Months Ended October 29, October 30, October 29, October 30, Net revenue $ Cost of revenue Gross profit Operating expenses: Research and development Sales and marketing General and administrative Goodwill impairment — — Intangible assets impairment — — Total operating expenses Income (loss) from operations Interest and other income, net Impairment of investment — — — Income (loss) before income taxes Provision for (benefit from) income taxes Net income (loss) $ Net income (loss) per share: Basic $ Diluted $ Shares used in computing net income (loss) per share: Basic Diluted See the accompanying Notes to the Unaudited Condensed Consolidated Financial Statements 4 SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Nine Months Ended October 29, 2011 October 30, 2010 Cash flows from operating activities: Net income (loss) $ $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation Provision for excess and obsolete inventory Provision for sales discounts and (recovery) of doubtful account 37 Deferred income taxes Impairment of software license — Loss on disposal of equipment 77 54 Accretion of contributed leasehold improvements ) ) Impairment of goodwill and intangible assets — Impairment of investment — Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other current assets ) ) Other non-current assets 68 Accounts payable ) Accrued liabilities ) Other long-term liabilities 38 Net cash provided by (used in) operating activities Cash flows from investing activities: Restricted cash ) ) Purchases of marketable securities ) Sales and maturities of marketable securities Purchases of software, equipment and leasehold improvements ) ) Cash paid in connection with acquisition ) — Purchases of long-term investments ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Excess tax benefit from stock-based compensation — Net proceeds from exercises of employee stock options and stock purchase rights Net cash provided by financing activities Effect of foreign exchange rate changes on cash and cash equivalents 91 ) Increase (decrease) in cash and cash equivalents 52 Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for income taxes $ $ See the accompanying Notes to the Unaudited Condensed Consolidated Financial Statements 5 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Organization and summary of significant accounting policies Organization and nature of operations:Sigma Designs,Inc. (referred to collectively in these consolidated financial statements as “Sigma,” “we,” “our” and “us”) is a leader in connected media platforms.We specialize in integrated system-on-chip, or SoC, solutions that serve as the foundation for the world’s leading IPTV set-top boxes, connected media players, residential gateways, home control systems and more.We sell our products to manufacturers, designers and to a lesser extent, to distributors who, in turn, sell to manufacturers. Basis of presentation:The consolidated financial statements include Sigma Designs, Inc. and its wholly- owned subsidiaries.All intercompany balances and transactions are eliminated upon consolidation. The unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, or US GAAP, for interim financial information and the rules and regulations of the Securities and Exchange Commission, or SEC. They do not include all disclosures required by USGAAP for complete financial statements.However, we believe that the disclosures are adequate and fairly present the information.The information included in this Quarterly Report on Form 10-Q should be read in conjunction with our audited consolidated financial statements and notes thereto for the year ended January 29, 2011 included in our Annual Report on Form 10-K. The condensed consolidated financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in our opinion, are necessary to present fairly our consolidated financial position at October 29, 2011 and January 29, 2011, the consolidated results of our operations for the three months and nine months ended October 29, 2011 and October 30, 2010, and the consolidated cash flows for the nine months ended October 29, 2011 and October 30, 2010.The results of operations for the three months and nine months ended October 31, 2011 are not necessarily indicative of the results to be expected for future quarters or the year. Accounting period:Each of our fiscal quarters presented herein includes 13 weeks and ends on the last Saturday of the period.The third quarter of fiscal 2012 ended on October 29, 2011.The third quarter of fiscal 2011 ended on October 30, 2010. Use of Estimates:The preparation of the consolidated financial statements in conformity with US GAAP requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosures of contingent liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.We base our estimates on historical experience and various other assumptions that we believe to be reasonable under the circumstances.Actual results could differ from those estimates and such differences may be material to the consolidated financial statements. Revenue recognition: We derive our revenue primarily from product sales.Our products, which we refer to as SoC solutions consist of highly integrated semiconductors and embedded software that enables real-time processing of digital video and audio content, which we refer to as real-time software.We do not deliver software as a separate product in connection with product sales.We recognize revenue for product sales when persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable and collectability is reasonably assured. Valuation of inventories:Inventories are stated at the lower of standard cost, which approximates actual cost on a first-in, first-out basis, or market value.We evaluate our inventories for excess quantities and obsolescence on a quarterly basis.This evaluation includes analysis of historical and estimated future unit sales by product as well as product purchase commitments that are not cancelable.We develop our demand forecasts based, in part, on discussions with our customers about their forecasted supply needs.However, our customers usually only provide us with firm purchase commitments for the current period and not our entire forecasted period.Additionally, our sales and marketing personnel provide estimates of future sales to prospective customers based on actual and expected design wins.A provision is recorded for inventories in excess of estimated future demand.In addition, we write off inventories that are obsolete.Obsolescence is determined from several factors, including competitiveness of product offerings, market conditions and product life cycles.Provisions for excess and obsolete inventory are charged to cost of revenue.At the time of the loss recognition, a new, lower-cost basis for that inventory is established and subsequent changes in facts and circumstances do not result in the restoration or increase in that newly established cost basis.If this lower-cost inventory is subsequently sold, we will realize higher gross margins for those products. Inventory write-downs inherently involve assumptions and judgments as to amount of future sales andselling prices.During the nine months ended October 29, 2011, we recorded an $8.1 million provision for excess inventory.Although we believe that the assumptions we use in estimating inventory write-downs are reasonable, significant future changes in these assumptions could produce a significantly different result.There can be no assurances that future events and changing market conditions will not result in significant inventory write-downs. 6 Goodwill and intangible assets:Goodwill is recorded as the difference, if any, between the aggregate consideration paid for an acquisition and the fair value of the net tangible and intangible assets acquired.The amounts and useful lives assigned to finite lived intangible assets acquired, other than goodwill, impact the amount and timing of future amortization. We review goodwill and intangible assets with indefinite lives for impairment annually, as of the last day of our fiscal year, and whenever events or changes in circumstances indicate the carrying value may not be recoverable.This review involves a two-step process.The first step requires identifying the reporting units and comparing the fair value of each reporting unit to its net book value, including goodwill.We have identified that we operate one reporting unit and the fair value of our operating unit is determined to be equal to our market capitalization as determined through quoted market prices, adjusted for a reasonable control premium.We estimate the control premium based on a review of acquisitions of comparable semiconductor companies that were completed during the last four years.A potential impairment exists if the fair value of the reporting unit is lower than its net book value.The second step of the process is performed if a potential impairment exists, and it involves determining the difference between the fair value of our reporting unit’s net assets other than goodwill to the fair value of the reporting unit and, if the difference is less than the net book value of goodwill, impairment exists and is recorded.As of January 29, 2011, we estimated the fair value of our reporting unit exceeded the carrying value of our net assets by approximately 66%.After giving effect to an impairment of our goodwill and intangible assets that we recognized in the three months ended October 29, 2011, which is discussed in more detail below, we estimate the fair value of our reporting unit exceeds the carrying value of our net assets by approximately 30% as of October 29, 2011. Determining the fair value of a reporting unit is judgmental in nature and involves the use of significant estimates and assumptions.These estimates and assumptions include forecasts of revenue and operating margins used to calculate projected future cash flows, risk-adjusted discount rates, future economic and market conditions and a determination of appropriate market comparables. We base our fair value estimates on assumptions we believe to be reasonable.Actual future results may differ from those estimates.Future competitive, market and economic conditions could negatively impact key assumptions including our market capitalization, actual control premiums or the carrying value of our net assets, which could require us to realize an additional impairment of our intangible assets. We assess the carrying value of long-lived assets whenever events or changes in circumstances indicate that the carrying value of these assets may not be recoverable. As of October 29, 2011, we concluded that an interim review of the carrying value of our goodwill and indefinite-lived intangible assets should be performed due to continued reductions in our profitability, sales forecasts and market capitalization.In performing this review, we used both the income and the market valuation methodologies.In applying the income approach, we developed a forecast of the discounted cash flows expected to be generated by our operating unit and in applying the market approach, we utilized the current value of our publically traded common stock adjusted for a control premium.The result of this review showed that the fair value of our reporting unit was less than its net book value and therefore indicated a possible impairment.Therefore, we performed the second step of the analysis by allocating the fair value of our reporting unit to all of its assets and liabilities on a fair value basis to determine the amount of the impairment.This analysis resulted in a goodwill impairment charge of $45.1 million and an impairment charge for our indefinite-lived in-process research and development intangible assets of $11.1 million for the three and nine months ended October 29, 2011. As of October 29, 2011, we performed a review of the carrying value of our acquired intangible assets due to continued reductions in our profitability, sales forecasts and negative cash flows from operations.In performing this review, we developed a forecast of the total undiscounted cash flow expected to be generated by each acquired intangible asset group and compared the result to the carrying value.The results of this review indicated that two of these intangible asset groups, consisting primarily of certain developed technology and customer relationship intangibles related to our CopperGate acquisition, were not fully recoverable.Therefore, we performed the second step of the analysis by developing a discounted cash flow analysis for each of the individual identifiable assets in these two groups to determine the amount of impairment.Our analysis resulted in an intangible asset impairment charge of $55.1 million for the three and nine months ended October 29, 2011. Income taxes:Income taxes are accounted for under an asset and liability approach.Deferred income taxes reflect the net tax effects of any temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts reported for income tax purposes, and any operating losses and tax credit carry forwards. Deferred tax liabilities are recognized for future taxable amounts and deferred tax assets are recognized for future deductions, net of any valuation allowance, to reduce deferred tax assets to amounts that are considered more likely than not to be realized. The impact of an uncertain income tax position on the income tax return must be recognized as the largest amount that is more-likely-than-not to be sustained upon audit by the relevant taxing authority. An uncertain income tax position will not be recognized if it has less than a 50% likelihood of being sustained. 7 Recent accounting pronouncements: In September2011, the Financial Accounting Standards Board issued authoritative guidance related to testing of goodwill for impairment.The guidance permits an entity to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount as a basis of determining whether it is necessary to perform the two-step goodwill impairment test.This new guidance is effective for annual and interim goodwill tests performed for fiscal years beginning after December 15, 2011.Early adoption is permitted.We will adopt this authoritative guidance beginning in our first quarter of fiscal 2013 and we do not believe the adoption of this guidance will have a material impact on our consolidated financial statements. 2. Cash, cash equivalents and marketable securities Cash, cash equivalents and marketable securities consist of the following (in thousands): October 29, 2011 January 29, 2011 Book Net Unrealized Fair Book Net Unrealized Fair Value Gain (Loss) Value Value Gain Value Corporate bonds $ Money market funds — — Corporate commercial paper — — — 2 US agency discount notes 1 — Certificate of deposit — Total cash equivalents and marketable securities $ Cash on hand held in the United States Cash on hand held overseas Total cash on hand Total cash, cash equivalents and marketable securities $ $ Reported as: Cash and cash equivalents $ $ Short-term marketable securities Long-term marketable securities $ $ The amortized cost and estimated fair value of cash equivalents and marketable securities, by contractual maturity as measured on the date of purchase, areas follows(in thousands): October 29, 2011 January 29, 2011 Book Fair Book Fair Value Value Value Value Due in 1 year or less $ $ $ Due in greater than 1 year Total $ Our marketable securities include primarily corporate bonds, money market funds and US agency discount notes. 3. Fair values of assets and liabilities Fair value is defined as “the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.”The accounting standards establish a consistent framework for measuring fair value and disclosure requirements about fair value measurements and among other things, require us to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. 8 Fair value hierarchy The accounting standards discuss valuation techniques, such as the market approach (comparable market prices), the income approach (present value of future income or cash flow), and the cost approach (cost to replace the service capacity of an asset or replacement cost).The standards utilize a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three broad levels.The following is a brief description of those three levels: ▪ Level 1 - Valuation is based upon quoted prices for identical instruments traded in active markets. ▪ Level 2 - Valuation is based upon quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active and model-based valuation techniques for which all significant assumptions are observable in the market. ▪ Level 3 - Valuation is generated from model-based techniques that use significant assumptions not observable in the market.These unobservable assumptions reflect our estimate of assumptions that market participants would use in pricing the asset or liability. Valuation techniques include use of option pricing models, discounted cash flow models and similar techniques. Determination of Fair Value Our cash equivalents and marketable securities are classified within Level 1 of the fair value hierarchy because they are valued using quoted market prices, broker or dealer quotations or alternative pricing sources with reasonable levels of price transparency.The types of marketable securities valued based on quoted market prices in active markets include most U.S. government and agency securities, sovereign government obligations, money market securities and certain corporate obligations with high credit ratings and an ongoing trading market. Our foreign currency derivative instruments are classified as Level 2 because they are valued using quoted prices and other observable data of similar instruments in active markets. In connection with our acquisition of CopperGate Communications, Ltd (“CopperGate”) in November 2009, we agreed to pay up to an aggregate of $5.0 million in cash to specified CopperGate employees if certain milestones are achieved over a specified period.We estimated the fair value of this contingent consideration based on the probability that certain milestones would be met and the payments would be made as outlined in the acquisition agreement.In developing these estimates, we utilized discounted cash flow models and considered the revenue projections and historical results of CopperGate. The table below presents the balances of our assets and liabilities measured at fair value on a recurring basis as of October 29, 2011 and January 29, 2011 (in thousands): As of October 29, 2011 Quoted Prices In Active Markets for Identical Assets Significant Observable Inputs Significant Unobservable Inputs Fair Value (Level 1) (Level 2) (Level 3) Corporate bonds $ $ — $ — Money market funds — — US agency discount notes — — Total cash equivalents and marketable securities — — Restricted cash — — Derivative instruments 63 — 63 — Total assets measured at fair value $ $ $ 63 $ — As of January 29, 2011 Quoted Prices In Active Markets for Identical Assets Significant Observable Inputs Significant Unobservable Inputs Fair Value (Level 1) (Level 2) (Level 3) Corporate bonds $ $ $ — $ — Money market funds — — Corporate commercial paper — — US agency discount notes — — Certificate of deposit — — Total cash equivalents and marketable securities — — Restricted cash — — Derivative instruments 85 — 85 — Total assets measured at fair value $ $ $ 85 $ — Accrued contingent payment for CopperGate acquisition $ — — $ 9 The following table represents a reconciliation of the change in the fair value measurement of the contingent liability for the nine months ended October 29, 2011 (in thousands): Contingent Liability Beginning balance at January 29, 2011 $ Payment made ) Ending balance at October 29, 2011 $ — Assets measured and recorded at fair value on a non-recurring basis Our non-marketable convertible promissory note and preferred stock investments in privately held venture capital funded technology companies are recorded at cost and only adjusted to fair value if an impairment charge is recognized.In fiscal 2009 and 2010, we purchased shares of preferred stock in a privately-held venture capital funded technology company at a total investment cost of $2.0 million and we purchased a convertible note receivable from the same company with a face value equal to the cost of $3.0 million, convertible into the issuer’s preferred stock under certain circumstances, bearing interest at a rate of 9% per annum which became callable on November 30, 2009.During our second quarter of fiscal 2011, the issuer of the $3.0 million convertible promissory note and the $2.0 million of preferred stock determined that additional funding would be required to continue operations.This convertible note receivable was classified within Level 3.This issuer held discussions with various parties, and a third party made a preliminary offer to purchase substantially all of the issuer’s assets at a price that would not allow us to collect any amount on our investments.Based on the available information, we determined that the value of our investments in this issuer had suffered an other-than-temporary decline in value.Accordingly, at July 31, 2010, we recorded an impairment charge of $5.2 million to fully write-down the carrying value of the convertible promissory note, accrued interest and preferred stock investment due to our expected inability to recover any value from it.Subsequently this issuer was liquidated in bankruptcy and we received no amounts. 4. Derivative financial instruments Foreign exchange contracts are recognized either as assets or as liabilities on the balance sheet at fair value at the end of each reporting period.Changes in fair value of the derivatives are recorded as operating expenses or other income (expense) or as accumulated other comprehensive income, or OCI. Cash flow and non-designated hedges We currently use and expect to continue to use foreign currency derivatives such as forward and option contracts as hedges against certain anticipated transactions denominated in Israeli shekels, or NIS.For derivative instruments that are designated and qualified as cash flow hedges, the effective portion of the gain or loss on the derivative is reported as a component of OCI and reclassified into earnings in the same period or periods during which the hedged transaction affects earnings.Gains and losses on these derivatives representing either hedge ineffectiveness or hedge components excluded from the assessment of effectiveness are recognized in current earnings. Beginning in the first quarter of fiscal 2012, we elected to discontinue hedge accounting for current derivative contracts that are used in managing NIS denominated transactions.As a result of this change, we recognize all gains and losses from changes in the fair value of these derivate contracts immediately into earnings rather than deferring any such amounts in OCI.For hedge transactions entered into prior to January 30, 2011, which continue to be effective, the gains and losses incurred prior to January 30, 2011 continue to be recorded in OCI and will be reclassified into earnings when those hedge transactions mature. As of October 29, 2011, we had foreign exchange contracts with notional values of approximately $10.3 million that mature on or before September 24, 2012.Of this amount, contracts with a notional value of $1.2 million were entered into on or before January 29, 2011 and were designated as cash flow hedges, and contracts with a notional value of $9.1 million were entered into subsequent to January 29, 2011, and are treated as foreign exchange contracts not designated as cash flow hedges.In the three and nine months ended October 29, 2011, we recognized gains of approximately $0.2 million and $0.5 million, respectively, as a result of foreign exchange contracts.As of October 30, 2010, we had foreign exchange contracts to sell up to approximately $5.8 million for a total amount of approximately NIS 22.1 million, that matured on or before September 29, 2011.In the three and nine months ended October 30, 2010, we recognized gains of approximately $0.1 million and $0.2 million, respectively, as a result of derivative instruments. 10 The following table presents the fair value of our outstanding derivative instruments as of October 29, 2011 and January 29, 2011 (in thousands): October 29, January 29, Derivative assets Balance Sheet location Foreign exchange contracts designated as cash flow hedges Prepaid expenses and other current assets $
